Citation Nr: 0514110	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-15 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.Entitlement to service connection for depression.  

2.  Entitlement to service connection for kidney cysts.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

6.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1969 to January 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The issues of entitlement to service connection for PTSD and 
entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran gave a history at service entrance of 
depression.  He was treated in service for depression, and 
currently diagnosed depression is not related to service.  

3.  The veteran was not treated in service for sleep apnea, 
and currently diagnosed sleep apnea is not related to 
service.  

4.  The veteran was not treated in service for kidney cysts, 
and kidney cysts have not been found currently.  

5.  An unappealed February 1990 determination by the RO 
denied service connection for PTSD.  The veteran was notified 
of the decision in April 1990, and he did not timely appeal.  
That decision became final.  

6.  Evidence received since the unappealed February 1990 
rating action was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Kidney cysts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. § 
3.303 (2004).

4.  The unappealed decision of February 1990, which denied 
service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004).  

5.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC, or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 
(2004).  In a letter from the RO in January 2002, he was told 
what evidence was of record and what was needed to 
substantiate his claim.  He was also told of what evidence 
would be useful in making the decision.  There is no 
indication that there are any pertinent VA outpatient or 
private records available that should be obtained.  No 
medical opinions have been obtained regarding the etiology of 
the veteran's disabilities for which service connection is 
sought.  However, as will be discussed below, due to the 
absence of a showing of inservice treatment or the lack of a 
current diagnosis, a remand to obtain opinions would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, 18 Vet. App. 112 (2004) stated that 
38 C.F.R. § 3.159(b)(1), explicitly, and 38 U.S.C.A. 
§ 5103(a), implicitly, require that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The CAVC's statement that §§ 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Additionally, the Pelegrini decision 
had not held that VA's notice must contain the "magic" 
words of the statute or the regulation in order to comply 
with the content requirements of the 3.159 notice.  See 
VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  

In addition, in the January 2002 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), 
codified at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2004).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's request to reopen 
his claim for service connection for PTSD was received in 
October 2001, the amended regulation applies to this claim.  
Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

Depression, Kidney Cysts and Sleep Apnea

The Evidence

The service medical records show that on enlistment 
examination in January 1969, the veteran reported a history 
of depression, and that he denied a history of any kidney 
stones, blood in the urine or frequent or painful urination.  
He also denied a history of frequent trouble sleeping.  
Psychiatric evaluation was normal, as was genitourinary 
examination.  No sleep abnormality was documented.  A 
urinalysis was normal.  He was not treated during service for 
any psychiatric, kidney or sleep disorder.  At separation in 
January 1970, clinical evaluation showed his genitourinary 
system to be normal, and psychiatric evaluation was normal.  
A urinalysis was negative.  

In June 1975, private records show that the veteran was 
treated for temper tantrums, and Valium was prescribed.  
Private medical records show that in a March 2002 statement, 
a private examiner reported that the veteran suffered from 
sleep apnea and depression.  

Discussion

As noted above, three criteria must be met in order to find 
that service connection for a disability is warranted.  In 
essence, there must be a current disability that is medically 
linked to an inservice occurrence.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In this instance, while there are 
current diagnoses of depression and sleep apnea, there is 
nothing in the service records to show that the veteran was 
treated during service for depression or for any sleep 
problems.  Although he noted a history of depression at 
service entrance, and was prescribed Valium in 1975 for 
temper tantrums, there is no reference in the record of a 
finding of depression until 2002, many years after service 
discharge.  Further, there is no objective evidence showing a 
link between the current diagnoses and service.  Absent such 
findings, service connection for depression and for sleep 
apnea must be denied.  

As to kidney cysts, the record does not show treatment during 
service for this disorder, and there is no current diagnosis 
in the file of kidney cysts.  Therefore, service connection 
is not warranted.  

The veteran's statements have been considered.  His lay 
statements, while credible with regard to his subjective 
complaints, are not sufficient competent evidence for the 
purpose of diagnosing or determining the etiology of any 
medical condition.  Consequently, the Board cannot accord any 
probative value to his statements regarding the diagnosis or 
etiology of his disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In view of the above, service connection for depression, 
sleep apnea and claimed kidney cysts is not warranted.  

New and Material Evidence

In February 1990, the RO denied service connection for PTSD, 
and so informed the veteran in April 1990.  He did not appeal 
and the decision became final.  In the instant case, the 
evidence on file at the time of the February 1990 rating 
decision included the veteran's service medical records, 
extracts from the veteran's 201 file, a January 1990 VA 
examination report, and private medical records dated 
beginning in 1967.  The service medical records showed no 
treatment in service for PTSD.  On VA examination, the 
examiner found that the delayed symptoms of PTSD were not 
present and that he could not confirm a diagnosis of PTSD at 
that time.  The extracts showed that the veteran participated 
in various actions and operations in Vietnam.  The private 
records showed that in June 1975, the veteran was treated for 
temper tantrums, and that Valium was prescribed.  The private 
records also showed an April 1989 report from a counselor in 
which he states that the veteran showed all of the classic 
signs for PTSD.  The RO denied the claim, finding that the 
veteran did not suffer from PTSD.  

The evidence received since the February 1990 denial includes 
some duplicates of the private medical records previously 
considered.  It also includes an October 1988 statement from 
a VA outpatient therapist which indicates that the veteran 
was referred to the VA Center for counseling concerning 
stress and flashbacks (PTSD) from his Vietnam time.   The 
undersigned finds that the additional evidence which shows a 
finding of PTSD associated with Vietnam, without weighing it 
against the totality of the evidence, relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Consequently, the legal standard for reopening has been met 
and the claim is reopened.  


ORDER

Service connection for depression is denied. 

Service connection for sleep apnea is denied. 

Service connection for kidney cysts is denied.  

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent, the appeal is granted.  


REMAND

The veteran seeks service connection for PTSD and a higher 
initial rating for diabetes mellitus beyond 20 percent.  

With specific regard to the veteran's claim of entitlement to 
service connection for PTSD, the Board notes that service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. See 38 
C.F.R. § 3.304(f) (2004).  

The veteran's personnel records include a document in 
reference to combat history-expeditions which shows he 
participated in counterinsurgency actions against the Viet 
Cong and in several operations while in Vietnam.  This is 
sufficient evidence to show that he was exposed to combat.  
There is in the record conflicting evidence as to whether the 
veteran has PTSD.  Therefore the veteran must be evaluated to 
determine if he has PTSD, and if so the basis for the 
diagnosis. 

As to the issue of a higher evaluation for diabetes, the 
Board notes that the RO granted service connected for 
diabetes in April 2002, based on private medical records 
dated in 2001.  The veteran's representative has requested 
that the veteran undergo a VA examination to evaluate his 
disability.  VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The veteran should be scheduled for 
an examination by a VA examiner, who 
should ascertain whether any psychiatric 
disorder is currently manifested and, if 
so, the appropriate diagnosis thereof.  
The claims file must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  Any 
indicated tests should be conducted.  The 
examiner should specifically determine if 
the veteran suffers from PTSD.  All 
opinions and conclusions must be 
supported by complete rationale.  

2.  The RO should schedule the veteran 
for a VA examination to evaluate his 
service-connected diabetes mellitus.  The 
claims file must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  Any 
indicated tests should be conducted.  The 
examiner should note:

a). Whether the veteran requires insulin, 
a restricted diet, and regulation of his 
activities; and

b) Whether the veteran has episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations a 
year or twice monthly visits to a 
diabetic care provider.  

All opinions and conclusions must be 
supported by complete rationale

3.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then after undertaking any additional 
action deemed necessary, the RO should 
readjudicate the issue of an increased 
initial rating for diabetes, (see, 
Fenderson v. West, 12 Vet. App. 119 
(1999), addressing the issue of "staged" 
ratings), and adjudicate the issue of 
entitlement to service connection for 
PTSD on a de novo basis.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued and the veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  




Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


